COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  §
  ROSA SERRANO,                                                   No. 08-15-00290-CV
                                                  §
                         Appellant,                                   Appeal from
                                                  §
  v.                                                          County Court at Law No. 7
                                                  §
  PELLICANO BUSINESS PARK, LLC,                                of El Paso County, Texas
                                                  §
                         Appellee.                              (TC # 2012DCV06341)
                                                  §

                                 MEMORANDUM OPINION

       This is an interlocutory appeal from the trial court’s order granting a temporary injunction.

See TEX.CIV.PRAC.&REM.CODE ANN. § 51.014(a)(4). On September 15, 2016, the trial court

entered a final judgment, and Appellant has filed a notice of appeal from that judgment (cause

number 08-16-00291-CV). It is well established that if the trial court renders final judgment while

an appeal from an order granting or denying a temporary injunction is pending, the interlocutory

appeal is rendered moot. Isuani v. Manske-Sheffield Radiology Group, P.A., 802 S.W.2d 235, 236

(Tex. 1991). Accordingly, we dismiss this appeal for lack of jurisdiction. See TEX.R.APP.P.

42.3(a).


March 14, 2017
                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.